Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 1 of 14                      PageID #: 1324




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )    Criminal Action No. 14-00290-KD-C
                                                  )    Civil Action No. 15-00611-KD-C
 DENZIL EARL MCKATHAN,                            )
                                                  )
         Defendant.                               )

                                              ORDER

         This action is before the Court on remand and vacatur from the Court of Appeals for the

 Eleventh Circuit. (Doc. 123; issued as mandate, Doc. 124). The Eleventh Circuit vacated the denial

 of Defendant Denzil Earl McKathan’s Section 2255 motion finding, “because McKathan would

 have prevailed on the Fifth Amendment suppression issue, it now becomes necessary to consider

 whether the evidence would have otherwise been admissible.” (Doc. 123 at 36-37). On remand,

 the Eleventh Circuit said “the government must receive an opportunity to present any evidence

 and arguments to show that the evidence from McKathan’s phone would have otherwise been

 admissible, and the district court shall rule on any such arguments.” (Id. at 37). Thereafter, the

 parties filed briefs addressing the issues raised by the Eleventh Circuit in the remand order. (Docs.

 126, 135). And, on February 4, 2021 the undersigned held an evidentiary hearing to address same.

 Present at the hearing were Defendant Denzil Earl McKathan, and his counsel Arthur Madden,

 and Assistant United States Attorneys Christopher Bodnar and Keith Jones.

 I. Background

      In 2005, Defendant Denzil Earl McKathan (McKathan) pled guilty to possessing child

 pornography in violation of 18 U.S.C. § 2252A(a). United States v. McKathan, Case No. 1:05-cr-

 00094-CG (S.D. Ala. 2005) (McKathan I). He was sentenced to 27 months’ imprisonment,

 followed by a lifetime term of supervised release. (McKathan I, Doc. 23). The written judgment

 set forth both standard conditions of release as well as five special conditions of supervision.


                                                  1
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 2 of 14                        PageID #: 1325




 (McKathan I, Id. at 4, 7). Relevant here, is a term of supervised release required McKathan “answer

 truthfully all inquiries by the probation officer and follow the instructions of the probation officer.”

 (McKathan I, Id. at 4). Another condition required he “shall submit” to his probation officer’s

 reasonable searches of his home. (McKathan I, Id. at 7). This condition also subjected McKathan

 to reasonable searches of electronic devices. This was necessary so that the Probation Office could

 determine if McKathan was in compliance with his term of supervision which prohibited

 “possess[ion] or use a computer with access to any ‘on-line computer service’ at any location

 (including employment) without the permission of the Probation Office.’” (McKathan I, Id.).

        McKathan began living under the terms of his supervised release in 2007 after he

 completed his prison term. In September 2014, McKathan’s probation officer, Rafael Goodwin,

 Jr., (Goodwin) discovered someone had opened a Facebook account in McKathan’s name using

 an Android device. As a result, on September 19, 2014, Goodwin conducted a surprise visit at

 McKathan’s apartment to investigate.

        Upon arriving at McKathan’s home, Goodwin spotted an Android phone on McKathan’s

 bed. Goodwin asked McKathan whether he had a new phone. Goodwin was aware that McKathan

 had a cell phone, but was not aware that he had a “smart phone,” i.e. a phone capable of internet

 access. Goodwin requested to see the phone and McKathan handed it to him. Goodwin could not

 open the phone because it was password protected. Goodwin handed the phone back to McKathan

 and asked him to put in the passcode; McKathan complied. Goodwin found a Facebook application

 on McKathan’s phone; McKathan confirmed the Facebook account was his. Goodwin did not find

 inappropriate content on the Facebook account but he then reviewed McKathan’s internet history.

 “The browsing history reflected that somebody had visited sites with terms such as ‘preteen’ and

 ‘sexy lil girls.’” McKathan, 969 F.3d at 1218. After seeing this, Goodwin asked McKathan whether

 he had been viewing child pornography and McKathan conceded he had.




                                                    2
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 3 of 14                    PageID #: 1326




        Goodwin confiscated the phone and instructed McKathan to report to Goodwin on

 September 22, 2014. Goodwin further inspected McKathan’s phone at the Probation Office and he

 found downloaded images of child pornography.

        Thereafter, the Court held a hearing and determined McKathan’s supervised release should

 be revoked. He was sent back to prison to be followed by a reimposed term of supervised release

 for life, with the same conditions that had originally been imposed.

        Goodwin also provided the U.S. Attorney’s Office with copies of the images he found on

 McKathan’s phone. Goodwin gave the Department of Homeland Security McKathan’s phone so

 they could seek a search warrant. Homeland Security procured a warrant for the phone and

 accessed the phone with the PIN McKathan provided to Goodwin.

        In November 2014, a federal grand jury charged McKathan with three counts of knowingly

 receiving child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) (Counts One to Three),

 and one count of knowingly possessing material containing an image of child pornography, in

 violation of 18 U.S.C. § 2252A(a)(5)(B) (Count Four). United States v. McKathan, Case No. 1:14-

 cr-00290 (S.D. Ala. 2014) (McKathan II). Since Knight was familiar with the case from the

 revocation hearing, the Court appointed him to represent McKathan on the new charges. McKathan

 then filed a pro se motion requesting new counsel; the court granted his request and appointed

 Cindy Powell. McKathan, 969 F.3d at 1219.

        Next, McKathan filed a pro se motion to suppress arguing “(1) any and all evidence seized

 as a result of any search and/or seizure and the fruits of any search and/or seizure, [and] (2) any

 and all written and/or oral statements taken from me and the fruits of any such statements.”

 McKathan’s attorney thereafter filed an amended motion to suppress on McKathan’s behalf. The

 court ultimately denied McKathan’s motion to suppress. On advice of counsel, McKathan then

 entered into a plea agreement with the government. “Under that agreement, McKathan pled guilty

 to one count of knowingly receiving child pornography in violation of 18 U.S.C. §

 2252A(a)(2)(A). He also agreed to waive his right to appeal and to file a collateral attack, with



                                                 3
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 4 of 14                        PageID #: 1327




 limited exceptions.” McKathan, 969 F.3d at 1220. This waiver did not preclude McKathan from

 claiming ineffective assistance of counsel in a motion filed under 28 U.S.C. § 2255. The district

 court imposed a term of 188 months in prison. McKathan did not directly appeal his conviction.

         In November 2015, McKathan filed a pro se habeas petition to vacate, set aside, or correct

 his conviction in the 2014 Case under 28 U.S.C. § 2255. McKathan v. United States, Case No.

 1:15-cv-00611-KD (S.D. Ala. 2015) (McKathan III). He asserted that his counsel had been

 ineffective, in violation of the Sixth Amendment, because they did not challenge the admission of

 his statements and the fruits of those statements, all of which, McKathan alleged, had been

 obtained in violation of the Fifth Amendment. With the assistance of newly appointed counsel,

 Arthur Madden, McKathan filed an amended habeas petition asserting that his previous counsel

 (both Knight and Powell) were constitutionally deficient for failing to argue a Fifth Amendment

 violation as a basis to suppress his statements to Goodwin about his phone and his PIN, as well as

 the evidence derived from the phone.

         The Magistrate Judge held an evidentiary hearing on McKathan’s Section 2255 petition

 and issued a report and recommendation (“R&R”) recommending that the district court deny

 McKathan's § 2255 claim that he received ineffective assistance of counsel when his attorneys did

 not seek under the Fifth Amendment to suppress his statements and their fruit. The R&R, which

 ruled based solely on its finding that McKathan had failed to show prejudice, was adopted by the

 District Court.

         McKathan then moved pursuant to Rule 59(e), Fed. R. Civ. P., for the District Court to

 vacate its judgment and grant his denied ineffective-assistance claim. In the alternative, McKathan

 asked the district court to issue a Certificate of Appealability (“COA”) on the question of “whether

 the district court erred in finding that [he] failed to prove Strickland’s prejudice prong of his second

 § 2255 claim.” McKathan, 969 F.3d at 1222. The district court rejected McKathan's request to

 vacate its prior judgment, but granted a COA. McKathan appealed.




                                                    4
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 5 of 14                    PageID #: 1328




        The Eleventh Circuit held McKathan would have prevailed on a Fifth Amendment

 suppression because McKathan’s statements to Goodwin were compelled in violation of the Fifth

 Amendment. The Eleventh Circuit remanded to this Court to determine whether the evidence

 derived from McKathan’s statements would have been otherwise admissible. If the evidence would

 have otherwise been admissible, the Eleventh Circuit instructed this Court to deny McKathan’s

 Section 2255 motion “since filing the Fifth Amendment suppression motion would not have been

 reasonably likely to change the outcome in McKathan II.” McKathan, 969 F.3d at 1233. However,

 if on remand this Court determine the evidence would not have been otherwise admissible, this

 Court must then address “whether McKathan’s counsel performed deficiently by failing to raise

 the Fifth Amendment issue in McKathan II.” Id.

 II.    Discussion

        A. Admissibility of Evidence

        As a threshold matter, McKathan contends the applicable standard is whether the evidence

 derived from his statements came from a wholly independent source. McKathan also contends that

 though the Eleventh Circuit discussed the issue in terms of the inevitable discovery doctrine, that

 this Court is not confined to the inevitable discovery doctrine.

        The Eleventh Circuit, after concluding McKathan’s statements were compelled in violation

 of the Fifth Amendment, turned to “whether the fruits of McKathan’s statements would have

 nonetheless been admissible for an independent reason.” McKathan, 969 F.3d at 1231. The

 Eleventh Circuit then notes “the government suggests that it would have inevitably discovered the

 evidence…” Id. au 1332. The Court briefly discusses the inevitable discovery doctrine. Id. It then

 explains that “since the district court determined that McKathan could not prevail on his Fifth

 Amendment argument[,]” “the district court had no reason to analyze—and the government had

 no reason to argue—whether the inevitable discovery doctrine could apply[.]” Id. From this, the

 Eleventh Circuit stated: “As a result, we cannot evaluate, in the final analysis, whether there was

 a reasonable likelihood that the outcome of McKathan's case would have been different, had his



                                                  5
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 6 of 14                     PageID #: 1329




 counsel filed a suppression motion based on the Fifth Amendment. But because McKathan would

 have prevailed on the Fifth Amendment suppression issue, it now becomes necessary to consider

 whether the evidence would have otherwise been admissible.” Id.

        Before delving into the differences of these standards, it’s necessary to understand their

 origins. “In the 20th century,… the exclusionary rule—the rule that often requires trial courts to

 exclude unlawfully seized evidence in a criminal trial—became the principal judicial remedy to

 deter Fourth Amendment violations.” Utah v. Strieff, 136 S.Ct. 2056, 2061 (2016) (citing Mapp

 v. Ohio, 367 U.S. 643, 655 (1961)). “Under the [Supreme] Court's precedents, the exclusionary

 rule encompasses both the ‘primary evidence obtained as a direct result of an illegal search or

 seizure’ and,…‘evidence later discovered and found to be derivative of an illegality,’ the so-called

 ‘fruit of the poisonous tree.’” Id. (citing Segura v. United States, 468 U.S. 796, 804, 104 S.Ct.

 3380, 82 L.Ed.2d 599 (1984). This doctrine equally applies to fruits of evidence obtained in

 violation of an accused’s Sixth Amendment rights, as well as in violation of an accused’s Fifth

 Amendment rights. U.S. v. Terzado-Madruga, 897 F.2d 1099, 1113 (11th Cir. 1990). And see

 Lundberg v. Secretary, Florida Department of Corrections, 808 Fed.Appx. 725, 732 (11th Cir.

 2020) (citing Terzado-Madruga and applying fruit of the poisonous tree doctrines to Fifth

 Amendment case). Because of the significant ramifications of this rule, the Supreme Court has

 deemed it “applicable only…where its deterrence benefits outweigh its substantial social costs.”

 Hudson v. Michigan, 547 U.S. 586, 591, 126 S.Ct. 2159, 165 L.Ed.2d 56 (2006) (internal quotation

 marks omitted). “Suppression of evidence…has always been our last resort, not our first impulse.”

 Id.

        Accordingly, the Supreme Court has recognized exceptions to this rule. Strieff, 136 S.Ct.

 at 2061. In Utah v. Strieff, 136 S.Ct. 2056, the Supreme Court explained:

        Three of these exceptions involve the causal relationship between the
        unconstitutional act and the discovery of evidence. First, the independent source
        doctrine allows trial courts to admit evidence obtained in an unlawful search if
        officers independently acquired it from a separate, independent source. See Murray
        v. United States, 487 U.S. 533, 537, 108 S.Ct. 2529, 101 L.Ed.2d 472 (1988).


                                                  6
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 7 of 14                    PageID #: 1330




        Second, the inevitable discovery doctrine allows for the admission of evidence that
        would have been discovered even without the unconstitutional source. See Nix v.
        Williams, 467 U.S. 431, 443–444, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984). Third,
        and at issue here, is the attenuation doctrine: Evidence is admissible when the
        connection between unconstitutional police conduct and the evidence is remote or
        has been interrupted by some intervening circumstance, so that “the interest
        protected by the constitutional guarantee that has been violated would not be served
        by suppression of the evidence obtained.” Hudson, supra, at 593, 126 S.Ct. 2159.

 136 S.Ct. at 2061.

        These three exceptions are “closely related but analytically distinct.” United States v.

 Terzado-Madruga, 897 F.2d at 1113. Illustrative of the interrelatedness of these exceptions is an

 example the Supreme Court gave in Murray v. U.S., 487 U.S. 553, 539 (1988):

        We recently assumed this application of the independent source doctrine (in the
        Sixth Amendment context) in Nix v. Williams, supra. There incriminating
        statements obtained in violation of the defendant's right to counsel had led the
        police to the victim's body. The body had not in fact been found through an
        independent source as well, and so the independent source doctrine was not itself
        applicable. We held, however, that evidence concerning the body was nonetheless
        admissible because a search had been under way which would have discovered the
        body, had it not been called off because of the discovery produced by the unlawfully
        obtained statements. Id., 467 U.S., at 448–450, 104 S.Ct., at 2511–12. This
        “inevitable discovery” doctrine obviously assumes the validity of the independent
        source doctrine as applied to evidence initially acquired unlawfully. It would make
        no sense to admit the evidence because the independent search, had it not been
        aborted, would have found the body, but to exclude the evidence if the search had
        continued and had in fact found the body. The inevitable discovery doctrine, with
        its distinct requirements, is in reality an extrapolation from the independent source
        doctrine: Since the tainted evidence would be admissible if in fact discovered
        through an independent source, it should be admissible if it inevitably would have
        been discovered.

 487 U.S. at 539. So, even if illegally obtained evidence was not also found through an independent

 source, the evidence is still admissible if it inevitably would have been discovered. Id. Only one

 exception need apply for the evidence to be admissible notwithstanding a prior illegality.

 Accordingly, since there is no information that the child pornography would have been discovered

 through an independent source, the standard to apply is whether it would inevitably have been

 discovered.


                                                 7
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 8 of 14                   PageID #: 1331




        In United States v. Watkins, 981 F.3d 1224 (11th Cir. 2020) the Eleventh Circuit explained:

        Illegally obtained evidence is admissible under the inevitable discovery exception
        if the government can make two showings. One is a showing that if there had been
        no constitutional violation there is “a reasonable probability that the evidence in
        question would have been discovered by lawful means.” Johnson, 777 F.3d at 1274
        (quotation marks omitted); accord United States v. Terzado-Madruga, 897 F.2d
        1099, 1114 (11th Cir. 1990). That does not require establishing an “absolute
        inevitability of discovery but simply a reasonable probability that the evidence in
        question would have been discovered other than by the tainted source.” United
        States v. Brookins, 614 F.2d 1037, 1042 n.2 (5th Cir. 1980).2 The other requirement
        the government must meet is “that the lawful means which made discovery
        inevitable were being actively pursued prior to the occurrence of the illegal
        conduct.” Johnson, 777 F.3d at 1274 (quotation marks omitted). But “active
        pursuit” in this sense does not “require that police have already planned the
        particular search that would obtain the evidence” but only “that the police would
        have discovered the evidence by virtue of ordinary investigations of evidence or
        leads already in their possession.” Id. (quotation marks omitted).

 981 F.2d at 1233.

        The first issue is whether Goodwin could have obtained access to the phone contents by

 legal means. In United States v. Knights, 534 U.S. 113, 118-19 (2001), the Supreme Court

 examined the reasonableness of a warrantless search by a law-enforcement officer of a probationer

 for investigative purposes. 534 U.S. at 115-16. The Court explained “that the reasonableness of a

 search is determined by assessing, on the one hand, the degree to which it intrudes upon an

 individual’s privacy and, on the other, the degree to which it is needed for the promotion of

 legitimate governmental interests.” Id. at 118-19. “Because probationers subject to a condition

 authorizing warrantless searches have a greatly diminished expectation of privacy, while the

 government has a considerable interest in supervising probationers, the [Supreme] Court held that

 warrantless searches of a probationer subject to a search condition based on reasonable suspicion

 are reasonable under the Fourth Amendment.” United States v. Bishop, 683 Fed.Appx. 899, 908




                                                 8
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 9 of 14                                       PageID #: 1332




 (citing Knights, 534 U.S. at 118-19).1 “Reasonable suspicion exists when, under the totality of the

 circumstances, officers have a particularized and objective basis for suspecting legal wrongdoing.”

 Id. (citing United States v. Yuknavich, 419 F.3d 1302, 1311 (11th Cir. 2005)).

            There was sufficient reasonable suspicion to search McKathan’s phone. Goodwin lawfully

 learned through a public search of Facebook2 that a Facebook account in McKathan’s name was

 accessed with an Android.3 Thereafter, when he made a surprise visit to McKathan’s home,

 Goodwin saw an Android phone in plain view. The Android phone had a touchscreen and appeared

 to be capable of accessing the internet. McKathan lived alone and no one else was present. At this

 point, considering McKathan’s history of using the internet to possess child pornography and his

 SRT term prohibiting internet access without permission, Goodwin testified that his intent was to

 seize the phone regardless of McKathan’s answers to his questions.4 Moreover, without the PIN,

 Goodwin testified that he would have reached out to other law enforcement agencies and found a

 way to access the information on the phone.

            Kevin Levy, a former Secret Service agent and expert in cybercrime forensics, opined that

 starting in 2012 technology existed to get past the PIN code on this model of the Android phone.




 1 The Eleventh Circuit has also extended Knights to a situation where no warrantless search condition existed. See
 United States v. Yuknavich, 419 F.3d 1302, 1309-10 (11th Cir. 2005). There, the defendant was a sex-offender
 probationer subject to internet and computer usage restrictions. Id. at 1304-05, 1310. The Court reasoned that because
 of these limitations, in combination with the crime for which defendant was convicted the defendant’s expectation of
 privacy in his computer were greatly diminished and no more than reasonable suspicion was needed to search his
 computer. Id. at 1310. Plus, the Court held the defendant should have been prepared to answer questions about his
 internet usage and to have “the officers…conduct their own research to find the answers.” Id
 2 Goodwin testified that as part of his supervision of sex offenders, he conducts Internet searches to see if the search
 returns for open Internet profiles of his supervisees.

 3   The Facebook profile indicated the user accessed Facebook via “Facebook for Android.”
 4McKathan’s conditions of supervised release expressly permitted Goodwin to conduct periodic reasonable searches
 of McKathan’s residence; the conditions permitted Goodwin to remove computer equipment “for the purpose of
 conducting a more thorough inspection.” (McKathan I, Doc. 23 at 7).


                                                            9
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 10 of 14                    PageID #: 1333




  He further testified that the same technology would have allowed extraction of the child

  pornography that was found on the phone.

         In sum, before McKathan made compelled statements, Goodwin knew: of McKathan’s

  prior sex offense conviction; that McKathan was subject to internet usage restrictions; that a

  Facebook page in McKathan’s name was created; that the Facebook profile was accessed through

  “Facebook for Android”; that there was an Android device in plain view at McKathan’s residence

  where McKathan lived alone. At this point, viewing the totality of the circumstances known to

  Goodwin, Goodwin had reasonable suspicion to suspect McKathan was violating the terms of his

  probation and to conduct a reasonable search therefrom. Moreover, the Court finds credible

  Goodwin’s assertion that the phone would have been seized and searched regardless of

  McKathan’s answers to Goodwin’s questions. Also, the evidence established that a search without

  the PIN code could have been executed. “Given the circumstances of the discovery of the phone,

  the restrictions on [McKathan’s] internet usage… there is a reasonable probability that the

  evidence of child pornography would have been discovered during a lawful search of the phone

  for evidence of a probation violation.” United States v. Bishop, 683 Fed.Appx. 899, 909 (11th Cir.

  2017). Accordingly, the first requirement is met.

         As to the second requirement, McKathan contends the United States did not make this

  showing because Homeland Security did not begin an “active investigation” prior to Goodwin

  going to McKathan’s residence on September 19, 2014. McKathan also argues the Homeland

  Security investigation is incurably tainted because Anderson relied exclusively on Goodwin’s

  statements (which encompass McKathan’s compelled statements) to secure a search warrant.

  McKathan’s focus on Homeland Security’s search warrant is misplaced. The “active investigation”

  began when Goodwin legally discovered that McKathan had likely accessed the internet using an




                                                 10
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 11 of 14                      PageID #: 1334




  Android phone. The investigation continued when Goodwin legally accessed McKathan’s home

  and saw the Android phone in plain view.

         As noted supra, “‘active pursuit’ does not require the government to ‘have already planned

  the particular [legal] search that would obtain the evidence.” Watkins, 981 F.3d at 1238 (bracketed

  language in original). The evidence incriminating McKathan would have been discovered “by

  virtue of ordinary investigations of evidence or leads already in their possession.” Id. (citing U.S.

  v. Johnson, 777 F.3d 1270, 1275). “Here, the investigation into whether [McKathan’s] use of the

  [phone] violated the terms of his probation is the ‘lawful means which made discovery

  inevitable.’” Id. (citing Johnson, 777 F.3d at 1275). This search began before, and was independent

  of, the compelled statements. See e.g., Johnson, 777 F.3d at 1277 (noting the officer’s investigation

  of the truck started before, and was independent of, his illegal search). “No more than reasonable

  suspicion was needed to conduct a warrantless search of [McKathan’s] phone,” and “reasonable

  suspicion to search for evidence of a probation violation existed…” Bishop, 682 Fed.Appx. at 907.

  A further search, in turn, “would have been lawful and likely would have led to the discovery of

  child pornography on the phone.” Id. at 910.

         Also, the objective of the exclusionary rule would not be met here by excluding this

  evidence. See e.g., Johnson, 777 F.3d at 1275 (rejecting defendant’s narrow reading of active

  pursuit, explaining that the purpose of the active pursuit requirement was to ‘exclude evidence that

  was not being sought in any fashion.’”). If the evidence of child pornography was not admissible,

  “we would put the government in a worse position than had the [alleged ] misconduct not occurred,

  an outcome that the inevitable discovery exception was fashioned to avoid.” Johnson, 777 F.3d at

  1275. “Subtract the illegal search from the factual picture in this case and nothing of substance

  would have changed.” Id. at 1274 (alteration adopted) (internal quotation marks omitted). Thus,




                                                   11
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 12 of 14                        PageID #: 1335




  because this evidence would have otherwise been admissible, McKathan’s Section 2255 is

  DENIED.

  III.       Certificate of Appealability

         Pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings, the “district court must

  issue or deny a certificate of appealability when it enters a final order adverse to the applicant.” 18

  U.S.C. foll. § 2255, Rule 11(a). “A certificate of appealability may issue ‘only if the applicant has

  made a substantial showing of the denial of a constitutional right.’ ” Spencer v. United States, 773

  F.3d 1132, 1137 (11th Cir. 2014) (en banc) (quoting 28 U.S.C. § 2253(c)(2)).

         When the district court “has rejected the constitutional claims on the merits, the showing

  required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable

  jurists would find the district court's assessment of the constitutional claims debatable or wrong.”

  Slack v. McDaniel, 529 U.S. 473, 484 (2000). Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

  (“Under the controlling standard, a petitioner must show that reasonable jurists could debate

  whether (or, for that matter, agree that) the petition should have been resolved in a different manner

  or that the issues presented were adequate to deserve encouragement to proceed further.” (citations

  omitted and punctuation modified).). “A prisoner seeking a COA must prove something more than

  the absence of frivolity or the existence of mere good faith on his or her part.” Miller-El, 537 U.S.

  at 338 (quotations omitted).

         The issues this Court previously considered “adequate to deserve encouragement to

  proceed further,” warranting a certificate of appealability, have been thoroughly considered and

  addressed by the Eleventh Circuit. Therefore, upon consideration, a certificate of appealability is

  DENIED. McKathan has not made a substantial showing of the denial of a constitutional right,




                                                    12
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 13 of 14                      PageID #: 1336




  and reasonable jurists would not find this Court's assessment of his claim as “debatable or wrong.”

  Slack, 529 U.S. at 484.

  IV.    In Forma Pauperis

         “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

  is not taken in good faith.” 28 U.S.C. § 1915(a)(3). A district court’s finding:

         that an appeal would not be in good faith because no certificate of appealability had
         been issued . . . is not enough to explain why the appeal on the merits would not be
         in good faith, because the standard governing the issuance of a certificate of
         appealability is not the same as the standard for determining whether an appeal is
         in good faith. It is more demanding . . . [T]o determine that an appeal is in good
         faith, a court need only find that a reasonable person could suppose that the appeal
         has some merit.

  Walker v. O’Brien, 216 F.3d 626, 631-32 (7th Cir. 2000). And see Ghee v. Retailers Nat'l Bank,

  271 Fed.Appx. 858, 859-60 (11th Cir. 2008) (citing Coppedge v. United States, 369 U.S. 438, 445

  (1962) (finding that a “party demonstrates good faith by seeking appellate review of any issue that

  is not frivolous when examined under an objective standard,” and noting that a non-frivolous claim

  is one “capable of being convincingly argued,” so that “where a claim is arguable, but ultimately

  will be unsuccessful, it should be allowed to proceed”) (internal quotations omitted)); DeSantis v.

  United Techs, Corp., 15 F.Supp.2d 1285, 1288-89 (M.D. Fla. 1998) (stating that good faith ‘must

  be judged by an objective, not a subjective, standard’ and that an appellant ‘demonstrates good

  faith when he seeks appellate review of any issue that is not frivolous’), aff’d, 193 F.3d 522 (11th

  Cir. 1999)).

         “An appeal is not taken in good faith if it is plainly frivolous.” Johnson v. Thomas, 2005

  WL 3005545, *1 (S.D. Ala. November 8, 2005); Busch v. County of Volusia, 189 F.R.D. 687, 692

  (M.D. Fla. Dec. 16, 1999) (“The Petitioner demonstrates good faith when she seeks appellate

  review of any issue that is not frivolous.”). An appeal filed in forma pauperis is frivolous if “it




                                                  13
Case 1:14-cr-00290-KD-C Document 153 Filed 02/23/21 Page 14 of 14                      PageID #: 1337




  appears that the Plaintiff has little to no chance of success,” meaning the “factual allegations are

  clearly baseless or that the legal theories are indisputably meritless.” Carroll v. Gross, 984 F.2d

  392, 393 (11th Cir. 1993). But see United States v. McCray, Nos. 4:07cr20-RH, 2012 WL

  1155471, *2 (N.D. Fla. Apr. 5, 2012) (“Because the defendant has not obtained—and is not entitled

  to—a certificate of appealability, any appeal by the defendant will not be taken in good faith. I

  certify under Federal Rule of Appellate Procedure 24(a) that any appeal will not be taken in good

  faith and that the defendant is not otherwise entitled to proceed in forma pauperis on appeal[]”).

         In consideration of the issues addressed herein, the Court finds and certifies that any appeal

  by McKathan in this action would be without merit and therefore not taken in good faith.

  Accordingly, McKathan is not entitled to appeal in forma pauperis.

  V.     Conclusion

         For the reasons stated herein, Defendant’s Motion to Vacate pursuant to 28 U.S.C. § 2255

  is DENIED; McKathan is not entitled to the issuance of a certificate of appealability, and is not

  entitled to proceed in forma pauperis.

         DONE and ORDERED this the 23rd day of February 2021.

                                                s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                  14
